Case: 4:17-cv-02707-AGF Doc. #: 157-3 Filed: 02/11/21 Page: 1 of 4 PageID #: 2162




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JAMES CODY,                                   )
JASMINE BORDEN,                               )
JOHN DOE,                                     )
JOHN ROE,                                     )
MICHAEL MOSLEY, and                           )
DIEDRE WORTHAM,                               )
on behalf of themselves and all others        )
similarly situated,                           )       Case No. 4:17-cv-02707
                                              )
                                              )
                                              )
                 Plaintiffs,                  )
                                              )
vs.                                           )
                                              )
CITY OF ST. LOUIS,                            )
       for and on behalf of the               )
MEDIUM SECURITY INSTITUTION                   )
a.k.a.                                        )
“THE WORKHOUSE,”                              )
                                              )
                  Defendant.                  )

                               DECLARATION OF VICTORIA ECHOLS

I, Victoria Echols, pursuant to 28 U.S.C.§ 1746, hereby declare as follows:

      1. I am over the age of 18 and of sound mind.

      2. I am the mother of Plaintiff “John Doe,” who has been detained by the City of St. Louis

         at both the Medium Security Institution and the St. Louis City Justice Center.

      3. In early December 2020, my son called to inform me that he tested positive for

         COVID-19 while detained at the Justice Center. My son’s attorney later called me to

         confirm that my son had tested positive for COVID-19.




                                                           D oc I D : 093335908c 3abd01da6079f 0161e29f d9268b88f
Case: 4:17-cv-02707-AGF Doc. #: 157-3 Filed: 02/11/21 Page: 2 of 4 PageID #: 2163




   4. I called the Justice Center to check on my son’s well being. I was told by a sergeant who

      answered the phone that my son was negative for COVID-19.

   5. My son told me that he tested positive for the virus after being placed in a pod with

      approximately 14 other men, many of whom were either exhibiting symptoms of

      COVID-19 or had tested positive.

   6. My son also told me that detainees at the Justice Center were rarely given replacement

      face masks, generally only after detainees made repeated requests. Detainees were also

      unable to socially distance. When he first arrived, detainees were not given sheets or

      blankets. Following complaints by detainees about the conditions, corrections officers at

      the Justice Center would also randomly spray mace down the halls and into the pods.

   7. My son was relocated to the Medium Security Institution (MSI) soon after his call to me

      in December. Based on my son’s positive COVID-19 test, and his observations, it seems

      he was moved because he tested positive for the virus.

   8. At the MSI, my son was left in a pod with extremely cold temperatures while still

      experiencing symptoms of COVID-19. During any call he made, he complained about

      experiencing chest pains and continuously coughing.

   9. Despite his symptoms, the cold temperatures at MSI were never fixed. He also had to

      wait to receive medical treatment, sometimes for days.

   10. After arriving at MSI and suffering these conditions, my son complained to the

      correctional officers. After he complained about two weeks ago, one officer took a set of

      handcuffs, wrapped them around his knuckles, and physically attacked my son. Another

      correctional officer helped to tackle my son to the ground during this incident.




                                                         D oc I D : 093335908c 3abd01da6079f 0161e29f d9268b88f
Case: 4:17-cv-02707-AGF Doc. #: 157-3 Filed: 02/11/21 Page: 3 of 4 PageID #: 2164




   11. Separately, another correction officer wrongly believed my son was involved in some

       altercation between detainees and corrections officers over the weekend given his prior

       complaints about the conditions. She refused to allow him to have a haircut, recreation

       time, and even a shower. According to my son, he has spent days without a shower.

   12. The water was also turned off over the weekend of February 6, 2021, meaning detainees

       could not wash their hands or follow any hygiene protocols, despite COVID-19 positive

       detainees, including my son.

   13. On February 10, 2021, my son called me. He told me that his attorney had visited MSI to

       express concerns about the conditions, but that after his attorney left, the correctional

       officers refused to allow him recreation time because of his attorney’s complaints. When

       the correctional officers heard he was talking to me about the conditions and their

       retaliation, they cut off the line during our call.

   14. My son and I have called the mayor and other city officials, but we have just been

       ignored.

   15. I am very afraid that something bad is going to happen to my son. During our calls, he

       expresses his fear, his frustrations given the conditions, and his anxiety given how

       detainees are testing positive for COVID-19, the lack of water, and the detainees’

       inability to follow basic hygiene like washing their hands, showering, brushing their

       teeth, and cleaning their living quarters.

   16. I do not want to wake up one morning and be notified that my son has lost his life due to

       the conditions or been severely hurt.

I declare, under penalty of perjury, that the foregoing is true and accurate.




                                                             D oc I D : 093335908c 3abd01da6079f 0161e29f d9268b88f
Case: 4:17-cv-02707-AGF Doc. #: 157-3 Filed: 02/11/21 Page: 4 of 4 PageID #: 2165




                                     ____________________________
                                     Victoria Echols

Dated: February 11, 2021




                                               D oc I D : 093335908c 3abd01da6079f 0161e29f d9268b88f
